Citation Nr: 0300922	
Decision Date: 01/16/03    Archive Date: 01/28/03

DOCKET NO.  98-16 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for hematuria.

2.  Entitlement to an initial rating in excess of 40 
percent for spondylosis of the lumbosacral spine.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel

INTRODUCTION

The veteran had active service from May 1974 to June 1974.

This matter comes before the Board of Veterans' Appeals 
(BVA or Board) on appeal from rating decisions by the 
Chicago, Illinois, Regional Office (RO) of the Department 
of Veterans Affairs (VA).


FINDINGS OF FACT

1.  Clear and unmistakable evidence that the veteran's 
hematuria existed before service has not been presented.

2.  There have been no findings of pronounced, persistent 
neurological symptoms associated with the veteran's low 
back disability.


CONCLUSIONS OF LAW

1.  Hematuria was incurred in the veteran's active 
military service.  38 U.S.C.A. §§ 1110, 1111, 5103, 5103A, 
5107 (West 1991 & Supp. 2002); 38 C.F.R. § 3.303 (2002).

2.  The criteria for entitlement to an initial rating in 
excess of 40 percent for spondylosis of the lumbosacral 
spine have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 4.7, 
4.71a, Diagnostic Codes 5293 (2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (effective September 23, 2002).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) provides 
that VA shall assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for a 
benefit under a law administered by VA.  The Board finds 
that the RO decisions provided to the veteran in this case 
have notified him of all regulations pertinent to service 
connection and increased rating claims, informed him of 
the reasons for which it had denied his claims, and 
provided him additional opportunities to present evidence 
and argument in support of his claims.  In December 2002 
the veteran was provided a copy of the new regulation 
pertaining to the evaluation of back disabilities (copies 
of Diagnostic Code 5293).  Further, the Board notes that 
the claims file contains relevant service, VA, and private 
medical records, including VA examinations that have 
assessed the severity of his service-connected low back 
disability.

The veteran has not referenced any unobtained evidence 
that might aid his claims or that might be pertinent to 
the bases of the denial of his claims, and in a July 2001 
letter the veteran was notified of the evidence he could 
submit and the evidence that VA would obtain.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002). As such, 
the Board finds that VA has done everything reasonably 
possible to assist the veteran and that no further action 
is necessary.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. 
§§ 3.102, 3.159.

I.  Service connection for hematuria

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line 
of duty, in active military service.  38 U.S.C.A. §§ 1110; 
38 C.F.R. § 3.303.  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

In the medical history portion of his March 1974 service 
entrance examination, the veteran indicated that he had a 
history of hematuria as a child.  The veteran's March 1974 
service entrance physical examination (which included 
laboratory studies) revealed no findings related to 
hematuria.  A May 22, 1974 service medical record 
indicates that the veteran complained of blood in his 
urine.  A May 31, 1974 service medical record indicates 
that urinalysis showed occasional microscopic hematuria.

As hematuria was not noted on the veteran's March 1974 
pre-induction examination, the presumption of soundness on 
induction applies in this case.  Clear and unmistakable 
evidence that the disability manifested in service existed 
before service will rebut the presumption.  38 U.S.C.A. § 
1111.

While hematuria was not noted on the veteran's induction 
examination, the veteran's service medical records 
indicate that he was treated for his complaints of urine 
in the blood after only approximately 20 days of active 
service.  A May 31, 1974 Medical Board determined that the 
veteran suffered from hematuria that had existed prior to 
service and further found that the veteran's hematuria was 
not aggravated by his active duty service.

The Board here observes that the determination by the May 
1974 Medical Board that the veteran's hematuria preexisted 
service does appear to be based on a contemporaneous 
examination of the veteran (as well as medical history 
provided by the veteran).  The Board notes, however, that 
the 1974 Medical Board did not reference the fact that the 
veteran's March 1974 service entrance examination noted no 
findings related to hematuria, despite the fact that 
laboratory studies were undertaken.

In this case, the Board must evaluate the findings from 
the May 1974 Medical Board and compare them with the only 
other relevant evidence in the claims file-the veteran's 
March 1974 entrance examination (that included laboratory 
findings).  The Board notes, however, that this is not a 
situation where the Board must weigh the findings of these 
two medical records and determine which medical record is 
more persuasive.  Instead, the Board must determine 
whether the findings from the May 1974 Medical Board 
constitutes clear and unmistakable evidence (on the 
question of whether the veteran's hematuria preexisted 
service) and thereby rebuts the presumption of the veteran 
soundness upon entrance to service in May 1974.  In this 
situation, there is a factual conflict whether the veteran 
had had the problems with hematuria ten years before 
service as a child or whether he had been having the 
problems intermittently during the ten years before 
service.  If the former is true, then the conclusion that 
the in-service hematuria was the same condition is not 
unequivocally clear.   The veteran's reported statements 
at entrance led to one medical assessment.  His subsequent 
statements resulted in a different conclusion by 
physicians.  The law accords immensely greater probative 
value to his earlier declarations.  

The Board notes that the evidentiary standard applied to 
such a question (clear and unmistakable evidence) is 
defined as evidence that is undebatable (cannot be 
misinterpreted and misunderstood).  See Vanerson v. West, 
12 Vet. App. 254, 258 (1999).  It is obvious that when 
considering the laboratory findings from the March 1974 
service entrance examination with the findings from the 
May 1974 Medical Board, the question of whether the 
veteran's hematuria preexisted service is at least 
"debatable."  As such, the Board finds that the veteran's 
presumption of soundness (regarding hematuria) upon 
induction to service in May 1974 has not been rebutted by 
clear and unmistakable evidence.  Even if, for the sake of 
argument, the presumption of soundness has been rebutted, 
the manifestations of substantial pathology during service 
following his totally asymptomatic state on entrance 
almost certainly would have invoked the presumption of 
aggravation.  The record, however, lacks any medical 
determination of natural progress. 

In short, the veteran was in sound physical condition (as 
understood by the law) upon entry to service in May 1974.  
As hematuria was manifested during his active service, 
service connection for hematuria is warranted.



II.  Low back disability

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, 
which is based on the average impairment of earning 
capacity.  Individual disabilities are assigned separate 
Diagnostic Codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower evaluation will be assigned.  38 
C.F.R. § 4.7.  As the veteran is appealing the original 
assignment of the rating for his service-connected 
disability, the severity of the veteran's disability is to 
be considered during the entire period from the initial 
assignment of the disability rating to the present time.  
See Fenderson v. West, 12 Vet. App. 119 (1999).

In May 1998 the RO granted service connection for a low 
back disorder and assigned a 10 percent disability rating.  
The veteran's low back disability rating was increased to 
40 percent by a December 1999 rating decision, and that 
evaluation has remained in effect since that time.

Under Diagnostic Code 5293, a 40 percent evaluation is 
provided for severe intervertebral disc syndrome, and a 
rating of 60 percent is warranted where there is 
pronounced intervertebral disc syndrome, with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, with little intermittent relief.

During the course of the veteran's appeal, new regulations 
rating back disorders (Diagnostic code 5293) were issued, 
and became effective September 23, 2002.  Under the newly 
issue Diagnostic Code 5293, a rating of 40 percent is 
warranted for incapacitating episodes having a total 
duration of at least four weeks but less than six weeks 
during the past 12 months, and a 60 percent rating is 
warranted for incapacitating episodes having a total 
duration of at least six weeks during the past 12 months.  
The Board notes that an incapacitating episode 
contemplates bed rest prescribed by a physician.

After comparing the evidence to the diagnostic criteria 
set forth under Diagnostic Code 5293, the Board finds that 
the preponderance of the evidence is against entitlement 
to a 60 percent rating under Diagnostic Code 5293.  
Although degenerative disc disease was reported on the 
April 1998 VA examination, there has been no significant 
disc bulge, herniation, or spinal stenosis noted.  The 
veteran has reported low back pain with radiation to the 
lower extremities, but the August 2001 VA examination 
indicated that there was no evidence for lumbosacral 
radiculopathy.  No examiner has found or diagnosed 
pronounced, persistent neurological symptoms associated 
with the veteran's low back disability, such as sciatic 
neuropathy with characteristic pain, and demonstrable 
muscle spasm or absent ankle jerk.

When considering the veteran's low back disability under 
Diagnostic Code 5293 with the criteria that became 
effective September 23, 2002 (when a law or regulation 
changes after a claim has been filed, but before the 
administrative or judicial appeal process has been 
concluded, the version most favorable to the veteran 
generally applies, Karnas v. Derwinski, 1 Vet. App. 308 
(1991)), the Board observes that there have been no 
incapacitating episodes having a total duration of at 
least six weeks during the past 12 months.  Further, the 
Board notes that combining the veteran's orthopedic and 
neurologic manifestations would not lead to a higher 
rating, as a lack of neurologic findings combined with 
severe lumbar spine loss of motion (40 percent under 
Diagnostic Code 5292, as demonstrated at the August 2001 
VA examination showing 10 degrees lumbar spine flexion) 
would not yield a rating in excess of 40 percent in this 
case.

The Board notes that range of motion testing of the spine 
has revealed that the veteran had just 10 degrees flexion 
and extension.  Nevertheless, in the absence of 
significant neurologic findings such as radiculopathic 
pain, the Board finds that even with consideration of 
functional loss due to pain, the disability picture does 
not more nearly approximate pronounced intervertebral disc 
syndrome, as required for an evaluation of 60 percent 
under Diagnostic Code 5293.  See 38 C.F.R. §§ 4.7, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Code 5293; VAOPGCPREC 36-97 
(December 12, 1997).

As the Board has found that the preponderance of the 
evidence is against a rating in excess of 40 percent for 
the veteran's low back disability, the benefit of the 
doubt doctrine is not applicable.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board finds that, in this case, the disability picture 
is not so exceptional or unusual as to warrant an 
evaluation on an extraschedular basis.  For example, it 
has not been shown that the veteran's low back disability, 
alone, has resulted in frequent hospitalizations or caused 
a marked interference in his employment.  The Board is 
therefore not required to refer this matter to the RO for 
the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1).


ORDER

Service connection for a disorder manifested by hematuria 
is granted.

Entitlement to an initial rating in excess of 40 percent 
for spondylosis of the lumbosacral spine is denied.




		
	John E. Ormond, Jr.	
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

